                                                           United States District Court
                                                             Southern District of Texas

                  IN THE UNITED STATES DISTRICT COURT           ENTERED
                   FOR THE SOUTHERN DISTRICT OF TEXAS       December 18, 2019
                            HOUSTON DIVISION                 David J. Bradley, Clerk

IN RE:                             §
ABC DENTISTRY, P.A., et al.,       §   BANKRUPTCY NO. H-16-34221-11
                                   §
                  Debtor.          §

DR. SAEED ROHI,                    §
                                   §
                  Appellant,       §
                                   §
v.                                 §   CIVIL ACTION NO. H-19-0682
                                   §
BREWER & PRITCHARD,                §
A PROFESSIONAL CORPORATION,        §
J. MARK BREWER AND                 §
A. BLAIRE HICKMAN,                 §
                                   §
                  Appellees.       §


                     MEMORANDUM OPINION AND ORDER

     This Memorandum Opinion and Order addresses an appeal brought

by Dr. Saeed Rohi ("Rohi" or "Appellant") from the

     1.    Memorandum Opinion dated February 21,    2019   (Adv.
           Doc. No. 32); and

     2.    Dismissal Order dated February 21, 2019 (Doc, 420
           and Adv. Doc. No. 33) 1

entered in Adversary No. 18-3205 filed in Bankruptcy Case No. H-16-

34221-11   (the "Bankruptcy Case").2     For the reasons explained

below, the Memorandum Opinion and Dismissal Order of the Bankruptcy

Court will be affirmed.


     1
      Notice of Appeal, Docket Entry No. 1-1, p. 1 (citing Exhibits
1-3). Page numbers for docket entries in the record refer to the
pagination inserted at the top of the page by the court's
electronic filing system.
     2
      Id. See also Bankruptcy Record on Appeal ("BROA'' ), Docket
Entry No. 2, pp. 559-78 (Memorandum Opinion), and p. 599 (Dismissal
Order). See also In re ABC Dentistry, P.A., No. 16-34221, 2019 WL
913356 (Bankr. S.D. Tex. Feb. 21, 2019).
                    I.   Factual and Procedural Backqround3

     Appellant, Dr. Saeed Rohi, hired Appellees Brewer & Pritchard,

PC ("Brewer & Pritchard"), J. Mark Brewer (Brewer) and A. Blaire

Hickman     ("Hickman")     (collectively "Appellees" or "Lawyers") to

prosecute breach of contract and qui tam claims based on the Texas

Medicaid Fraud Prevention Act, Texas Human Resources Code§ 36.001,

et seq., against ABC Dentistry, P.A., and others ("ABC Dentistry"

or the "underlying defendants") in state court.               Appellant and

Brewer, acting on behalf of Brewer & Pritchard, entered into a

contingency fee contract pursuant to which Brewer & Pritchard would

"be paid a fee                 contingent on the recovery of money or

property."4         The agreed upon fee would be 40% or 45% "of the Gross

Recovery" depending on whether the case went to trial. 5                The

contract defined "Gross Recovery" as

     the sum of any and all sums of money, notes or other
     property, real or personal, tangible or intangible, of
     any kind or nature, received from any party, and the
     forgiveness, reduction or elimination in whole or in part
     of any debt of any kind or nature which is owed or
     allegedly owed by Client. 6



     3
      See Brief of Appellant ("Appellant's Brief"), Docket Entry
No. 8, pp. 13-17 ("Statement of facts"); Brief of Appellees
("Appellees' Brief"), Docket Entry No. 15, pp. 10-14 ("Statement of
Facts"); and Memorandum Opinion, pp. 1-6, BROA, Docket Entry No. 2,
pp. 559-64 ("Background").
     4
      See Brewer & Pritchard, P.C. Contingent Fee Representation
Agreement with Mandatory Arbitration Provision, BROA, Docket Entry
No. 2, p. 305 � 2.


     6
         Id. � 3.

                                      -2-
      ABC Dentistry filed a chapter 11 bankruptcy petition on August

26,   2016       (Case   No.   H-16-34221-11). 7   After   ABC   Dentistry's

bankruptcy filing, Appellant's state court lawsuit against the

underlying defendants was removed from state to federal court as an

adversary proceeding within ABC Dentistry's bankruptcy case. 8           The

Bankruptcy Court ordered the parties in the qui tam action to

mediation on November 16, 2016. 9           The mediation resulted in an

agreement memorialized in an "Amended Term Sheet" pursuant to which

the underlying defendants agreed to be "jointly and severally
liable to [Appellant] in the aggregate amount of $3.5 million," 10

that amount would "be amortized monthly beginning on December 1,

2016 and continuing monthly until the effective date of a plan of

reorganization incorporating the material terms of this Term Sheet
(the 'Plan')," 11 the amortized monthly payments would be "place [d]

into the registry of the Court," and Appellant would "not be

entitled to a disbursement of any such escrowed funds until the
Effective Date of the Plan." 12




      7
          Memorandum Opinion, p. 1, BROA, Docket Entry No. 2, p. 559.
      8   Id. at 2, BROA, Docket Entry No. 2, p. 560.
      9
          Id.
      10
           Amended Term Sheet, BROA, Docket Entry No. 2, p. 184 �l.
      11   Id.
      12   Id. �� 1-2.

                                      -3-
      The State of Texas, which had to consent to settlement of the

qui tam claims, refused to consent to the terms of the "Amended

Term Sheet." 13     On July 26, 2017, the Bankruptcy Court ordered the

parties to a second mediation and compelled the State of Texas to

attend. 14     The second mediation resulted in agreement to a total

settlement amount of $4 million but no agreement as to how that

amount would be apportioned. 15             In briefing submitted    to the

Bankruptcy Court, Appellant proposed a division that treated the

settlement as a common fund and allocated the proceeds first by

deducting Appellant's and the State's individual claims in full,

then deducting attorney's fees based on contingency agreements, and

finally allocating 30% of the remaining proceeds to Appellant and

70% to the State. 16       The State argued that the common fund doctrine

did not apply, and that Appellant was instead entitled to a pro

rata share of the proceeds.         The State also objected to payment of

Appellant's attorney's fees,          arguing that such    payment    would

violate Texas law, which capped Appellant's recovery at 30% of the

proceeds. 17      Despite lengthy negotiations, the parties failed to

reach an agreement on how to allocate the settlement proceeds. 18



      13
           Memorandum Opinion, p. 2, BROA, Docket Entry No. 2, p. 560.
      14Id.




      16
      Id. at 3, BROA, Docket Entry No. 2, p. 561.      See also
Dr. Saeed Rohi's Brief on Equitable Distribution of Settlement
Proceeds, p. 6, BROA, Docket Entry No. 2, p. 117 i 14.
      1
          7 Memorandum   Opinion, p. 3, BROA, Docket Entry No. 2, p. 561.


                                      -4-
     On November 7, 2017, the Bankruptcy Court held a hearing to

determine the appropriate division of the settlement proceeds.19

The hearing was attended by attorneys for the State of Texas, by

Appellant, who was represented by attorneys from Brewer & Pritchard

who had represented him in the state court qui tam action, and by

Charles Long ("Long"), who was hired to represent Appellant in the

adversary proceeding.20 The Bankruptcy Court began the hearing with

a proposal to divide the proceeds based on the 45% contingency fee

in Appellant's contract with Brewer        &   Pritchard.21    When the

Bankruptcy Court asked the parties if they opposed the proposed

allocation, Long requested a break to consult with the Appellant.22

Counsel for the State of Texas objected arguing that the 45% fee

applied only if the case was called to trial and that event never

occurred.23     The Bankruptcy Court agreed, readjusted the figures,

and proposed to divide the proceeds based on the 40% contingency

fee in the Brewer & Pritchard contract: "1,599,000 to the State,

720,000 for Dr. Rohi, and 1,681,000 to the attorneys." 24     Following

a ten minute break all parties consented to the Bankruptcy Court's

proposed allocation of the settlement proceeds and waived their

     19
          Transcript, BROA, Docket Entry No. 2, pp. 71-107.
     20
          rct. at 3:10, BROA, Docket Entry No. 2, p. 73:10.
     21
          Id. at 11-16, BROA, Docket Entry No. 2, pp. 81-86.
     22
          Id. at p. 16:24-25, BROA, Docket Entry No. 2, p. 86:24-25.
     23
          Id. at 20:15-21:1, BROA, Docket Entry No. 2, pp. 90:15-91:1.
     24
          Id. at p. 22:10-11, BROA, Docket Entry No. 2, p. 92:10-11.
                                   -5-
rights to an evidentiary hearing, written order, and appeal.25           The

Bankruptcy Court then issued an order by stating on the record:

"The $4 million will be allocated $1,599,000 to the State of Texas,

$720,000 to Dr. Rohi, and $1,681,000 to the attorneys representing

Dr. Rohi to be divided by the attorneys in accordance with their

own agreements." 26 The Bankruptcy Court memorialized its oral order

in a docket entry that states:           "The court announced and ordered

the   division     of   the   proceeds     of   $4,000,000.00   as   follows:

$1,599,000.00 to the State of Texas;             $720,000.00 to Dr. Rohi;

$1,681,000.00 to the attorneys representing Dr. Rohi to be divided

by the attorneys in accordance with their own agreements." 27

      A short time thereafter Appellant voted for and signed ABC

Dentistry's plan of reorganization, the plan was confirmed,28 ABC

Dentistry started to make quarterly payments into the registry of

the court,29 and disbursements to the parties began in accordance



      Id. at pp. 34:8-36:23, BROA, Docket Entry No. 2, pp. 104:8-
      25

106:23.
      26
           Id. at p. 37:4-7, BROA, Docket Entry No. 2, p. 107:4-7.
      27
           BROA, Docket Entry No. 2, p. 69.

      Memorandum Opinion, pp. 4-5, BROA, Docket Entry No. 2,
      28

pp. 582-83. See also Findings of Fact, Conclusions of Law, and
Order Confirming Second Amended Joint Chapter 11 Plan of
Reorganization of ABC Dentistry, P.A., ABC Dentistry West Orem,
P.L.L.C., ABC Dentistry Old Spanish Trail, P.L.L.C., ABC Dentistry
Hillcroft, P.L.L.C., ABC Dentistry Pasadena, P.A., and I raj S.
Jabbary, DDS Pursuant to Chapter 11 of the Bankruptcy Code
("Confirmation Order"), Appendix Tab 5 to Appellant's Brief, Docket
Entry No. 9-5.
      Memorandum Opinion, pp.
      29
                                         4-5, BROA, Docket Entry No. 2,
pp. 582-83.

                                     -6-
with    the     Bankruptcy      Court's   November    7,   2017,    Order. 30    The

disbursements led to a dispute between Appellant and Appellees.

Appellant contended that the Bankruptcy Court's Order entitled him

to a total recovery of $2,401,000.00 (consisting of his award of

$720,000.00 and the award of $1,681,000.00 to his attorneys), and

that Appellees were only entitled to 40% of that amount pursuant to

the Brewer        &    Pritchard contingency fee contract. 31            Appellees

contended that Bankruptcy Court's November 7, 2017, Order made

$720,000.00           payable   to    Appellant,     and   the     fee   award    of

$1,681,000.00 payable to them. 32

       On June 1, 2018, Appellant filed suit against Appellees in

state court alleging breach of contract, breach of fiduciary duty,

misapplication of fiduciary property, money had and received, and

violations of           the   Texas   Deceptive    Trade   Practices     and    Theft

Liability Acts.33

       On July 25, 2018, Appellees filed a Notice of Removal pursuant

to 28 U.S.C. § 1452(a), Federal Rule of Bankruptcy Procedure 9027,


       30
            Id. at 5, BROA, Docket Entry No. 2, p. 583.

      Id. (citing ECF 2 at 5, Motion to Dismiss Adversary
       31

Proceeding, Docket Entry No. 2 in Adversary Case No. 18-03205).
The Motion to Dismiss Adversary Proceeding also appears in the
BROA, Docket Entry No. 2, at pp. 35-189, but the copy in the BROA
is redacted.   See also Appendix to Appellant's Brief, Tab 10,
Docket Entry No. 9-10.
       32
            Memorandum Opinion, p. 5, BROA, Docket Entry No. 2, p. 583.

      Id. See also Plaintiff's Original Petition and Request for
       33

Disclosure, BROA, Docket Entry No. 2, pp. 23-32; and Appendix to
Appellant's Brief, Tab 3, Docket Entry No. 9-3.
                                          -7-
and Local Rule of Bankruptcy Procedure 9027-1,        asserting that

"[t]he Court has jurisdiction over one or more of the causes of

action in the Removed Action pursuant to its 'arising under' or

'arising in' jurisdiction under 28 U.S.C. § 157(b) ." 34   On July 26,

2018, Appellees filed a motion to dismiss arguing that Appellant's

state court action was barred by res judicata pursuant to the

Bankruptcy Court's November 7, 2017, Order. 35

     On August 3, 2018, Appellant filed a motion to remand and

abstain. 36 After conducting hearings on August 13,        2018, 37 and

September 20, 2018, 38 the Bankruptcy Court issued the February 21,

2019, Memorandum Opinion granting Appellees' motion to dismiss and

denying Appellant's motion to remand and abstain, and the Dismissal

Order from which Appellant appeals. 39




     34
       Defendants Brewer & Pritchard, P.C.'s, J. Mark Brewer's, and
A. Blaire Hickman's Notice of Removal, p. 2 � 2, BROA, Docket Entry
No. 2, at p. 12 � 2. See also Appendix to Appellant's Brief, Tab
8, Docket Entry No. 9-8.

      BROA, Docket Entry No. 2, pp. 35-189. See also Appendix to
     35

Appellant's Brief, Tab 10, Docket Entry No. 9-10.
     36
       Plaintiff's Motion to Remand and Abstain, BROA, Docket Entry
No. 2, pp. 216-65. See also Appendix to Appellant's Brief, Tab 11,
Docket Entry No. 9-11.
     37
          Transcript, BROA, Docket Entry No. 2, pp. 763-77.
     38
          Transcript, BROA, Docket Entry No. 2, pp. 779-829.
     39
          Notice of Appeal, Docket Entry No. 1-1, p. 1.
                                  -8-
         II.   Appellate Jurisdiction and Standards of Review

     Final judgments, orders, and decrees of a bankruptcy court may

be appealed to a federal district court.            28 U.S.C. § 158(a).

Because the district court functions as an appellate court, it

applies the same standard of review that federal appellate courts

use when reviewing district court decisions.            See Webb v. Reserve

Life Insurance Co. (In re Webb), 954 F.2d 1102, 1103-04 (5th Cir.

1992).   This court reviews the Bankruptcy Court's findings of fact

for clear error and its rulings on questions of law or mixed

questions of law and fact de novo.         Id. at 1104.    See also Wooley

v. Faulkner (In re SI Restructuring, Inc.), 542 F.3d 131, 134-35

(5th Cir. 2008).        The Bankruptcy Court's denial of Appellant's

motion to remand, and granting of Appellees' Rule 12(b)(6) motion

to dismiss are subject to de novo review.         See S.W.S. Erectors v.

Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996) (motions to remand);

Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2007) (motions to

dismiss).      The    court   reviews   discretionary    decisions   of   the

Bankrutpcy Court for abuse of discretion. Mendoza v. Temple-Inland

Mortgage Corp.       (In re Mendoza),    111 F.3d 1264,     1270 (5th Cir.

1997).   A bankruptcy court abuses its discretion when "its ruling

is based on an erroneous review of the law or on a clearly

erroneous assessment of the evidence."         Leonard v. Luedtke (In re

Yorkshire, LLC), 540 F.3d 328, 331 (5th Cir. 2008)(per curiam)

(citation omitted).


                                    -9-
                                  III.    Analysis

      Appellant "requests reversal of the Bankruptcy Court's order

dated February 21, 2019 which denied Appellant's motions to remand

and for mandatory and permissive abstention and granted Appellees

Brewer & Pritchard,         PC,   J. Mark Brewer and A. Blaire Hickman's

motion to dismiss. " 40           The issues on appeal are whether the

Bankruptcy Court (1) erred by concluding that it had jurisdiction

over Appellant's state law claims, (2) abused its discretion by

declining      to   grant   Appellees'      requests   for    mandatory     and/or

permissive abstention, (3) erred by granting Appellees' motion to

dismiss based on res judicata, and (4) abused its discretion by

denying Appellant's request for leave to amend his complaint.



A.    The Bankruptcy Court Did Not Err by Denying Appellant's Motion
      to Remand upon Concluding It had Subject Matter Jurisdiction

      Citing Travelers Indemnity Co. v. Bailey, 129 S. Ct. 2195

(2009),      for    its   holding   that    a   bankruptcy    court   has    post-

confirmation jurisdiction to interpret and enforce its own orders,

the Bankruptcy Court held that "the underlying dispute centers on

the   interpretation        of    the    Court's   November   7,   2017     Order,

conferring it with 'arising in or under' jurisdiction under 28

U.S.C. § 1334(b)." 41       The Bankruptcy Court explained that


      40
           Appellant's Brief, Docket Entry No. 8, p. 10.
      41
           Memorandum Opinion, p. 7, BROA, Docket Entry No. 2, p. 565.
                                         -10-
     Before finding that jurisdiction exists to the enforce or
     interpret its own prior orders, the Court must determine
     the source of its jurisdiction which existed when the
     original order was issued. . . . The Court's November 7,
     2017 Order resolved the qui tam action against ABC and
     divided the $ 4,000,000.00 of settlement proceeds from
     ABC's bankruptcy estate. The Order addressed a question
     that was within its core jurisdiction under 28 U.S.C.
     § 157 (b) (2) (A), (L), and (0) as "matters concerning the
     administration of the estate" and "proceedings affecting
     the liquidation of the assets of the estate or the
     adjustment of the debtor-creditor or the equity security
     holder relationship." This brings the Court's original
     Order within "arising in or under" jurisdiction,
     conferring the Court with jurisdiction to interpret and
     enforce that Order. 42

     Appellant argues the Bankrutpcy Court erred when it maintained

jurisdiction over the purely state law claims asserted against his

attorneys in state court. 43    Appellees argue that the Bankruptcy

Court correctly held that it had jurisdiction over Appellant's

claims because resolution of the underlying dispute           requires

interpretation of rights created by the Bankruptcy Court's November

7, 2017, Order dividing settlement proceeds which was incorporated

by reference into the Confirmed Plan, and because this is a core

proceeding.44




     42
          Id. at 8-9, BROA, Docket Entry No. 2, pp. 566-67.
     43 Appellant's Brief, Docket Entry No. 8, pp. 20-30. See also
Reply Brief of Appellant, Docket Entry No. 16, pp. 6-12.
     44
          Appellees' Brief, Docket Entry No. 15, pp. 16-24.

                                  -11-
       1.        Applicable Law

       Whether      a   court    has    bankruptcy     jurisdiction        is    a   legal

determination subject to de novo review.                See Newby v. Enron Corp.

(In re Enron Corporation Securities), 535 F.3d 325, 333 (5th Cir.

2008) (citing United States of America, Internal Revenue Service v.

Prescription Home Health Care, Inc. (In re Prescription Home Health

Care, Inc.), 316 F.3d 542, 546-47 (5th Cir. 2002)).                         Bankruptcy

courts find their source of jurisdiction in 28 U.S.C. §§ 157 and

1334.       See Bass v. Denney (In re Bass), 171 F.3d 1016, 1021 (5th

Cir. 1999) ("The holding of a bankruptcy court .                      . that it has

jurisdiction is a legal determination which we review de novo.").

See also 28 U.S.C. § 157 (providing for referral of certain cases

from     district       courts    to    bankruptcy     courts),      and    28       U.S.C.

§   1334 (a)- (b)       (providing      district    courts    with    "original         and

exclusive jurisdiction of all cases under title 11" and "original

but not exclusive jurisdiction of all civil proceedings arising

under title 11, or arising in or related to cases under title 11").

        However,     "[a] fter a debtor's reorganization plan has been

confirmed, the debtor's estate, and thus bankruptcy jurisdiction,

ceases      to    exist,   other       than   for   matters   pertaining         to    the

implementation or execution of the plan." Craig's Stores of Texas,

Inc. v. Bank of Louisiana (In re Craig's Stores of Texas, Inc.),

266 F.3d 388, 390 (5th Cir. 2001)                   (citing Daleske v. Fairfield


                                          -12-
Cornmunities, Inc. ( In re Fairfield Cornmunities, Inc.),                 142 F.3d

1093,    1095      (8th Cir. 1998), and Hospital & University Property

Damage Claimants v. Johns-Manville Corp.                  ( In re Johns-Manville

Corp.), 7 F.3d 32, 34 (2d Cir. 1993)).             "This jurisdiction extends

to matters that            'impact compliance with or completion of the

reorganization        plan.'"         Highland    Capital    Management     LP   v.

Chesapeake Energy Corp. ( In re Seven Seas Petroleum, Inc.), 522

F.3d 575,       589    (5th Cir. 2008)         (quoting   U.S.   Brass   Corp. v.

Travelers Insurance Group, Inc. (In re U.S. Brass Corp.), 301 F.3d

296,    305   (5th Cir. 2002)).         A bankruptcy court "plainly ha [s]

jurisdiction to interpret and enforce its own prior orders."

Travelers, 129 S. Ct. at 2205 (citing Local Loan Co. v. Hunt, 54

S. Ct. 695,         697    ( 1934)   ("That a federal court of equity has

jurisdiction of a bill ancillary to an original case or proceeding

in the same court,           whether at law or in equity,          to secure or

preserve the fruits or advantages of a judgment or decree rendered

therein,      is    well    settled              These    principles     apply   to

proceedings in bankruptcy.")).            See also Evercore Capital Partners

II, L.L.C. v. Nancy Sue Davis Trust (In re Davis Offshore, L.P.),

644 F.3d 259, 262 n. 3 (5th Cir.), cert. denied,                  132 S. Ct. 782

(2011)     ("We are persuaded that         [the Bankruptcy Court]        had core

jurisdiction to interpret the Plan and confirmation order pursuant

to 28 U.S.C. § 157 (b).").


                                        -13-
     2.      Application of the Law to the Record

     Acknowledging that "a bankruptcy court has jurisdiction to

interpret or enforce its own orders," 45 Appellant argues that

     here there is no order that needs interpretation or
     enforcement. [Appellant's] claims are not a collateral
     attack on the settlement allocation, and [Appellant] was
     not seeking to set aside the order. Rather, [Appellant]
     attacks conduct extrinsic to the ruling; that no matter
     the allocation of attorney's fees, h[e] and his lawyers
     agreed that the fees were part of the 'gross recovery'
     which they would share.       A court can only retain
     jurisdiction if it had it in the first place and the
     bankruptcy court never had jurisdiction over this dispute
     because it was the conduct that took place after the
     allocation that "led to" the dispute. 46

     Citing Travelers, 129 S. Ct. at 2195, Appellees respond that

     [t]he bankruptcy court had "arising in" and "arising
     under" [jurisdiction] in this case because the underlying
     dispute centered on the interpretation of the court's
     November 7, 2017 order dividing the settlement proceeds,
     and the bankruptcy court has continuing jurisdiction to
     interpret and enforce its own orders. 47

     Appellant replies that "Appellees' jurisdictional argument is

based upon the false premise that the resolution of [Appellant's]

claims against them required the bankruptcy court to interpret and

enforce the order dividing the settlement." 48

     Appellant's state court petition asserted causes of action for

breach of fiduciary duty, breach of contract, misapplication of


     45
          Appellant's Brief, Docket Entry No. 8, p. 18.
     46
          Id. at 18-19.
     47
          Appellees' Brief, Docket Entry No. 15, p. 18.
     48
          Reply Brief of Appellant, Docket Entry No. 16, p. 6.
                                  -14-
fiduciary property, money had and received, and violation of Texas'

Deceptive Trade Practices and Theft Liability Acts based on the

following allegations of fact:
          [T]he lawyer defendants breached their agreement to
     their client and subordinated his interests by paying
     themselves 70% contingency fee when the agreement
     entitled the lawyers to only 40%



           Dr. Saeed Rohifard ("Dr. Rohi" of "Plaintiff") hired
     Brewer & Pritchard, P.C. ("BP"), J. Mark Brewer
      ("Brewer")   and    A.   Blaire    Hickman    ("Hickman")
     (collectively, "Defendants") to prosecute a qui tam claim
     against ABC Dental, Dr. Iraj Jabbary, Dr. Kauser Bari and
     others who were culpable or responsible for Medicaid
     fraud under the Texas False Claims Act, in addition to
     breach of contract (the "underlying case"). Pursuant to
     the attorney/client agreement ("Agreement"), Dr. Rohi and
     Defendants agreed that Defendants would be compensated on
     a contingency basis.        Specifically, the Agreement
     provided that following:

          If Counsel is successful, he will receive as
          his fee a percentage of the Gross Recovery (as
          that term is defined below), according to the
          following schedule:

          (a)   40% of all sums collected from and after
                30 days before the first trial setting of
                Client's claims.
          (b)   45% of all sums collected from and after
                the case is called to trial.
     The underlying case was not called to trial. Therefore,
     Defendants were entitled to no more than 40% of all sums
     collected under the terms of the Agreement.
         The qui tam case settled for an amount that, under
    the terms of the Agreement, would entitle Defendants to
    no more than $960,400.00 in attorney's fees. However,
    Defendants breached the Agreement and placed their
    interests ahead of Dr. Rohi's and took for themselves
    approximately $1, 681,000.00 in attorney's fees.     This
    amounted to more than 70% of the total settlement and was


                                 -15-
     not only a breach of the Agreement, the fee                   was
     unconscionable and unethical as a matter of law. 49

Appellant's state court petition does not mention the Bankruptcy

Court's     November    7,   2017,   Order   dividing   the   proceeds   from

settlement of his qui tam action.            But when Appellant's factual

allegations are read in light of the court's record, they show that

resolution of the claims asserted in the state court action are

dependent upon the interpretation of rights created in bankruptcy,

specifically those rights associated with the Bankruptcy Court's

November 7, 2017, Order dividing the settlement proceeds.

     The court's record reflects that the second mediation in the

qui tam action resulted in agreement to a total settlement amount

of $4 million, but that despite lengthy negotiations, no agreement

could be reached as to how that amount would be apportioned. 50           On

November 7,     2017,   the Bankruptcy Court conducted a hearing to

apportion the settlement proceeds. 51        After initially proposing to

divide the proceeds based on the 45% contingency fee in Appellant's

contract with Brewer & Pritchard, 52 the Bankruptcy Court agreed with

the argument made by the State of Texas that a 40%                  fee was

appropriate because the case had not been called to trial. 53             The



      Plaintiff's Original Petition and Request for Disclosure,
     49

pp. 2-4, BROA, Docket Entry No. 2, pp. 24-26.
     50
          Memorandum Opinion, p. 3, BROA, Docket Entry No. 2, p. 561.
     51
          Transcript, BROA, Docket Entry No. 2, pp. 71-107.
     52
          Id. at 11:9-16:22, BROA, Docket Entry No. 2, pp. 81:9-86:22.
     53
          Id. at 20:15-22:11, BROA,      Docket Entry No. 2, pp. 90:15-
92:11.

                                     -16-
Bankruptcy Court adjusted the figures and proposed to allocate:

"1,599,000 to the State, 720[,000] for Dr. Rohi, and 1,681,000 to

the attorneys. 1154   Following a short break requested by Appellant's

counsel,55 the parties consented to the proposed allocation and

waived their rights to an evidentiary hearing, written order, and

appeal.56   The Bankruptcy Court then ruled orally by stating on the

record:

     Just to be sure then       . I'm going to repeat it.
     Hopefully, it's exactly what I said before.

          The allocation of the settlement proceeds is now
     orally ordered for the reasons stated on the Record to be
     as follows: The $4 million will be allocated $1,599,000
     to the State of Texas, $720,000 to Dr. Rohi, and
     $1,681,000 to the attorneys representing Dr. Rohi to be
     divided by the attorneys in accordance with their own
     agreements.57

The Bankruptcy Court memorialized its oral ruling in a docket entry

stating: "The court announced and ordered the division of the

proceeds of $4,000,000.00 as follows: $1,599,000.00 to the State of

Texas;    $720,000.00 to Dr. Rohi;    $1,681,000.00 to the attorneys

representing Dr. Rohi to be divided by the attorneys in accordance

with their own agreements. 1158



     54Id. at 22:10-11, BROA, Docket Entry No. 2, p. 92:10-11.

      s5Id. at 16:24-25, BROA, Docket Entry No. 2, p. 86:24-25.
     56Id. at 34:18-36:20, BROA, Docket Entry No. 2, pp. 104:18-
106:20.
     57Id. at 36:24-37:7, BROA, Docket Entry No. 2, p. 106:24-107:7.
     58BROA, Docket Entry No. 2, p. 69.

                                  -17-
       There is no dispute that the Bankruptcy Court had core

jurisdiction over the Appellant's qui tam action.59                 Nor is there

any dispute that the settlement proceeds from that action were paid

by the estate in bankruptcy, that distribution of those settlement

proceeds is material to consummation of the plan, and that the

Bankruptcy       Court's    November      7,    2017,   Order   apportioning   the

settlement proceeds was incorporated into the plan confirmed on
December 13, 2017, which the Bankruptcy Court retains jurisdiction

to enforce.           Despite his arguments to the contrary, Appellant's

state court allegations that the qui tam action settled for an

amount that entitled Appellees to no more than $960,400.00 in
attorney's fees, 60 show not only that the causes of action asserted

in the removed action are based on rights created by the Bankruptcy

Court's November 7, 2017, Order, but also that those causes of

action require interpretation of that order because they challenge

that        order's     allocation   of        $720,000.00   to   Appellant    and
$1,681,000.00 to his attorneys.                Since, moreover, the November 7,
2017, Order was entered in a core proceeding, the Bankruptcy Court

did not err in determining that it had "arising in or under

jurisdiction" over the removed action. 61               Traveler's, 129 S. Ct. at

2205 (recognizing that a bankruptcy court "plainly has jurisdiction
to interpret and enforce its own prior orders").


      Reply Brief of Appellant, Docket Entry No. 16, p. 13
       59

("Dr. Rohi does not dispute that the underlying proceeding was a
core proceeding.").
      Plaintiff's Original Petition and Request for Disclosure,
       60

pp. 2-4, BROA, Docket Entry No. 2, pp. 24-26.
       61
            Memorandum Opinion, p. 9, BROA, Docket Entry No. 2, p. 567.
                                          -18-
II




ii


     B.   The Bankruptcy Court Did Not Abuse its Discretion by Denying
          Appellant's Requests for Mandatory and Permissive Abstention

          Appellant argues that "[e] ven if the bankruptcy court had

     jurisdiction, mandatory abstention was appropriate because all

     factors were satisfied.         At a minimum the bankruptcy court should

     have permissibly abstained."R          Asserting that "[t]he bankruptcy

     court considered only           one permissive abstention factor which

     weighed in favor of retention,         1163
                                                   Appellant argues that "[a] 11

     thirteen     of   the   other   fourteen      factors    weighed   in   favor   of

     abstention.       Failing       to properly apply these principles and

     abstain was an abuse of discretion. 1164                Appellees respond that

     "[t]he bankrutpcy court was not required to mandatorily abstain," 65

     and "correctly declined to permissively abstain. 1166



          1.      Applicable Law

          The conclusion that the Bankruptcy Court had subject matter

     jurisdiction to clarify or interpret its November 7, 2017, Order

     apportioning the settlement proceeds from the Appellant's qui tam

     action,     does not necessarily require the Bankruptcy Court to



          62
               Appellant's Brief, Docket Entry No. 8, p. 19.
          63Id.
          64Id.
          65
               Appellees' Brief, Docket Entry No. 15, p. 25.
          66Id.
                   at 27.
                                          -19-
exercise jurisdiction.      As explained by the Supreme Court, "It is

black letter law .          that the mere grant of jurisdiction to a

federal    court   does   not   operate    to   oust   a   state   court   from

concurrent jurisdiction over the cause of action."             Gulf Offshore

Co. v. Mobil Oil Corp., 101 S. Ct. 2870, 2875-76 (1981).             See also

Malesovas v. Sanders, No. H-04-3122, 2005 WL 1155073, *3 n. 6 (S.D.

Tex. May 16, 2005) ("Orders of bankruptcy courts, like those of

other courts, can also be interpreted by other courts of competent

jurisdiction.      Thus, state courts are qualified to interpret the

language of bankruptcy plans and orders and routinely engage in

such interpretation.") (quoting Kmart Creditor Trust v. Conway (In

re Kmart Corp.), 307 B.R. 586, 596 (Bankr. E.D. Mich. 2004)).

     A bankruptcy court's power to abstain derives from 28 U.S.C.

§ 1334(c), which states in pertinent part:

     (1)    Except with respect to a case under chapter 15 of
            title 11, nothing in this section prevents a
            district court in the interest of justice, or in
            the interest of comity with State courts or respect
            for State law, from abstaining from hearing a
            particular proceeding arising under title 11 or
            arising in or related to a case under title 11.

     (2)    Upon timely motion of a party in a proceeding based
            upon a State law claim or State law cause of
            action, related to a case under title 11 but not
            arising under title 11 or arising in a case under
            title 11, with respect to which an action could not
            have been commenced in a court of the United States
            absent jurisdiction under this section,         the
            district court shall abstain from hearing such
            proceeding if an action is commenced, and can be
            timely adjudicated, in a State forum of appropriate
            jurisdiction.


                                    -20-
28 U.S.C.§ 1334(c)(1)-(2).      Decisions by bankruptcy courts not to

abstain under§ 1334(c) are reviewed for abuse of discretion.       See

Edge Petroleum Operating Co., Inc. v. GPR Holdings, L.L.C. (In re

TXNB Internal Case), 483 F.3d 292, 299 (5th Cir.), cert. denied,

128 S. Ct. 613 (2007) (citing Southmark Corp. v. Coopers & Lybrand

(In re Southmark Corp.),       163 F.3d 925,   929 (5th Cir.),   cert.

denied, 119 S. Ct. 2339 (1999)).



     2.      Application of the Law to the Record

             (a)   Mandatory Abstention

     The     Fifth Circuit interprets 28 U.S.C. §      1334(c)(2) "to

mandate federal court abstention where:        ' (1) the claim has no

independent basis for federal jurisdiction, other than§ 1334(b);

(2) the claim is a non-core proceeding, [i.e., it is related to a

case under title 11 but does not arise under or in a case under

title 11); (3) an action has been commenced in state court; and

(4) the action could be adjudicated timely in state court.       In re

TXNB Internal Case, 483 F.3d at 300 (quoting Schuster v. Mims (In

re Rupp & Bowman), 109 F.3d 237, 239 (5th Cir. 1997)).

     Appellant argues that "[b]ecause all elements of mandatory

abstention were satisfied, the bankruptcy court had no discretion

but to remand this case." 67     Asserting that the claims Appellant

asserted in the state court act are core proceedings, Appellees


     67
          Appellant' s Brief, Docket Entry No. 8, p. 36.
                                  -21-
respond that the Bankruptcy Court was not required to mandatorily

abstain.68     Appellant replies that he "does not dispute that the

underlying proceeding was a core proceeding, but this dispute

between non-debtor parties over proceeds which are not assets of

the estate, and the resolution of which will have no conceivable

effect on the estate, is not a core proceeding." 69 Appellant argues

that "Appellees may not use an order from a core proceeding which

has no bearing on the claims in this case to create jurisdiction

which does not otherwise exist." 70

     Whether the Bankruptcy Court abused its discretion by failing

to mandatorily abstain turns on whether the claims that Appellant

asserted in the state court action constitute core or non-core

proceedings. Citing Traveler's, 129 S. Ct. at 2205, the Bankruptcy

Court rejected Appellant's argument for mandatory abstention,

holding in pertinent part that

     when an order resolves a core proceeding, the
     interpretation and enforcement of that order is also a
     core proceeding.

          . . . The Court's November 7, 2017[,] Order resolved
     the qui tam action against ABC and divided the
     $4,000,000.00 of settlement proceeds          from   ABC's
     bankruptcy estate. The Order addressed a question that
     was within its core jurisdiction under 28 U.S.C.
     § 157 (b) (2) (A), (L), and (O) as "matters concerning the
     administration of the estate" and "proceedings affecting
     the liquidation of the assets of the estate or the



     68
          Appellees' Brief, Docket Entry No. 15, pp. 25-27.
     69
          Reply Brief of Appellant, Docket Entry No. 16, p. 13.
     10Id.

                                  -22-
      adjustment of the debtor-creditor or the equity security
      holder relationship.71

      Other courts have similarly held that a bankruptcy court's

enforcement of its prior order is a "core" matter.          See Angel v.

K Realty Development, LLC (In re Chiron Equities, LLC), 552 B.R.

674, 684-85 (Bankr. S.D. Tex. 2016) (citing, inter alia, White v.

Kubotek Corp., 487 B.R. 1, 7 (D. Mass. 2012) ("The Bankruptcy Court

had statutory authority to rule because interpreting and enforcing

an order resulting from a prior 'core proceeding' also constitutes

a   'core proceeding.'") ; Texaco Inc. v. Sanders        (In re Texaco,

Inc.), 182 B.R. 937, 943-44 (Bankr. S.D.N.Y. 1995) (a bankruptcy

court's interpretation and enforcement of a previous order is a

core proceeding)).   For the reasons stated in§ III.A.2, above, the

court has already concluded that resolution of the claims asserted

in state court require interpretation of the Bankruptcy Court's

November 7, 2017, Order.    The Bankruptcy Court therefore did not

abuse its discretion in holding that mandatory abstention was not

required because this is a core proceeding.          See Galaz v. Katona

("In re Galaz), No. 5:14-CV-967, 2015 WL 5565266, at *7 (W.D. Tex.

Sept. 21, 2015), aff'd, 841 F.3d 316 (5th Cir. 2016) ("Because the

Court has decided that . . . this [is a] core proceeding, mandatory

abstention is inapplicable, and the bankruptcy court did not err in

failing to exercise it.")).


      Memorandum Opinion,
      71
                              pp.    8-9,   BROA,   Docket Entry No. 2,
pp. 566-67.

                                    -23-
           (b)     Permissive Abstention

      The Fifth Circuit has said that a bankrutpcy court in its

discretion may abstain from deciding either core or non-core

proceedings under 28 U.S.C. § 1334(c)(1),            "in the interest of

justice, or the interest of comity with State courts or respect for

state law."      Wood v. Wood (In re Wood), 825 F.2d 90, 93 (5th Cir.

1987) (recognizing that 28 U.S.C. § 1334(c)(1) provides bankruptcy

courts "broad power to abstain whenever appropriate").          Permissive

abstention may be implemented in conjunction with the bankruptcy

jurisdiction removal statute, which provides that "[t]he court to

which such claim or cause of action is removed may remand such

claim or cause of action on any equitable ground."              28 u.s.c.

§   1452(b).     Factors courts consider when deciding motions for

permissive abstention and equitable remand include: (1) the effect

or lack thereof on the efficient administration of the estate if

the court remands or abstains; (2) the extent to which state law

issues predominate over bankruptcy issues; (3) the difficult or

unsettled nature of applicable law; (4) the presence of a related

proceeding     commenced   in   state   court   or   other   nonbankruptcy

proceeding;    (5) the jurisdictional basis,         if any,   other than

§ 1334; (6) the degree of relatedness or remoteness of a proceeding

to the main bankruptcy case; (7) the substance rather than the form

of an asserted core proceeding; (8) the feasibility of severing

state law claims from core bankruptcy matters to allow judgments to


                                   -24-
be entered in state court with enforcement left to the bankruptcy

court;      (9) the burden on the bankruptcy court's docket;            (10) the

likelihood that the commencement of the proceeding in bankruptcy

court involves forum shopping by one of the parties;                   (11) the

existence of a right to a jury trial;            (12) the presence in the

proceeding      of   nondebtor   parties;    (13)   comity;      and   (14)    the

possibility of prejudice to other parties in the action. See McVey

v. Johnson, DeLuca, Kurisky & Gould (In re SBMC Healthcare, LLC),

519 B.R. 172, 190 (Bankr. S.D. Tex. 2014), aff'd, Civil Action

No. H-16-2947, 2017 WL 2062992 (S.D. Tex. May 11, 2017).               See also

Browning v. Navarro, 743 F.2d 1069, 1076-77 n. 21 (5th Cir. 1984)

(setting forth factors considered for equitable remand).

      Appellant      argues   that   the    Bankrutpcy    Court    abused      its

discretion when it denied his motion for permissive abstention or

equitable remand because "[t]he bankruptcy court did not balance

the[] fourteen factors, it considered only one: whether it had core

jurisdiction over these claims." 72 Appellant argues that the single

factor considered by the Bankruptcy Court was decided incorrectly,

and   that     the   remaining   thirteen    factors     weigh    in   favor    of

permissive abstention. 73 Appellant argues that the Bankruptcy Court

incorrectly determined that this is a core proceeding because

      the "heart of this dispute" is not whether the allocation
      was correct, but whether the Lawyers conduct extrinsic to
      the order was a breach of contract and/ or breach of


      72   Appellant's Brief, Docket Entry No. 8, pp. 36-37.
      73
           Id. at 37-44.
                                     -25-
     fiduciary duty. . . Because the bankruptcy court erred by
     misconstruing these claims as core, it abused its
     discretion when it declined to permissively abstain. 74

     Appellees argue that the Bankruptcy Court did not abuse its

discretion by denying Appellant's motion for permissive abstention

and/or equitable remand because the Bankruptcy Court

     correctly determined that all of Rohi's arguments under
     the factors misleadingly frame the claim as a dispute
     over the fee agreement with his attorneys, when, instead,
     the heart of the dispute involved the interpretation of
     the court's November 7, 2017[,] order that divided the
     settlement proceeds. 75

Appellees also argue that

     a review of the permissive abstention considerations
     demonstrate that the trial court's decision was correct.
     Of the fourteen factors .    . that a court may consider
     in determining permissive abstention, the majority favor
     the denial of permissive abstention in this case.    For
     example, factors 1, 2, 3, 5, 6, 7, 8, 9, 10 and 13 all
     support the bankruptcy court's decision. 76

Appellant replies by undertaking his own analysis of the factors

and concluding that "of the 14 factors, 12 favor abstention and 2

are neutral.       Because the scale tips so heavily in favor of

abstention, the bankruptcy court abused its discretion by declining

to abstain. "77




     74
          Id. at 37.
     75
          Appellees' Brief, Docket Entry No. 15, p. 28.
     76
          Id. at 28-29.
     77
          Reply Brief of Appellant, Docket Entry No. 16, p. 20.
                                  -26-
     The Bankruptcy Court held that Appellant's "argument that

permissive abstention and equitable remand weigh in favor of

remanding the dispute to state court are denied." 78   The Bankruptcy

Court explained:

     [Appellant] claims that because there is no effect on the
     administration of ABC's bankruptcy estate and that his
     causes of action are based on state law claims, the
     equities of his suit weigh in favor of permissive
     abstention. (ECF No. 14 at 21-24).

          The majority of [Appellant's] arguments frame his
     claim as a dispute over the contingency fee agreement
     with Brewer & Pritchard. However,     . . the heart of
     this dispute involves the interpretation of the Court's
     November 7, 2017 Order which divided the settlement
     proceeds.   The interpretation of the contingency fee
     contract between [Appellant] and Brewer & Pritchard is
     not in dispute. As set forth in detail below, the Court
     applied the contract's provisions when it issued the
     November 7, 2017 Order. Any interpretive disputes were
     resolved by the Order.79

     The Bankruptcy Court did not abuse its discretion by denying

Appellant's motion for permissive abstention or equitable remand.

Although the Bankruptcy Court's Memorandum Opinion did not address

each of the 14 factors individually, it referenced and rejected

Appellant's arguments that the 14 factors supported his motion for

permissive abstention and/or equitable remand.

     This court's own review of those factors leads to the same

conclusion as that reached by the Bankruptcy Court,       i.e., that


     78
          Memorandum Opinion, p. 9, BROA, Docket Entry No. 2, p. 567.
     79
       Id. (citing Plaintiff's Motion to Remand and Abstain, Docket
Entry No. 14 in Case No. 16-34221, pp. 21-24; BROA, Docket Entry
No. 2, pp. 236-39.

                                  -27-
despite Appellant's strenuous efforts to establish that resolution

of this dispute requires interpretation of the contingency fee

contract that he entered with Brewer & Pritchard, this dispute

actually requires interpretation of the Bankruptcy Court's November

7,   2017,      Order dividing the settlement proceeds because the

Bankruptcy Court applied the contingency fee contract's provisions

and resolved any interpretive disputes when it issued the November

7, 2017, Order.          The court concludes that Appellant's claim to a

greater percentage of the settlement proceeds has a negative effect

on   the     efficient      administration   of    the     bankruptcy     estate

(factor 1); bankrutpcy issues, not state law issues predominate

because Appellant's claim to a greater percentage of the settlement

proceeds is based on rights created by the Bankruptcy Court's

November 7, 2017, Order (factor 2); the nature of the applicable

law is bankruptcy law, not state law (factor 3); Appellant's claims
constitute a challenge to the Bankruptcy Court's November 7, 2017,

Order allocation of proceeds from settlement of the qui tam action

(factor 6); resolution of Appellant's claims require interpretation

of   the     Bankruptcy     Court's   November    7,     2017,   Order,       which
constitutes a core proceeding (factor 7); there are no state law
claims     to    sever    because   Appellant's   claims     involve      a    core
bankruptcy matter (factor 8); there is no indication that this case
burdens the Bankrutpcy Court (factor 9); this case involved forum
shopping by Appellant,          who brought his claims in state court


                                      -28-
(factor 10); and there is no issue of comity as there are no state

law issues to resolve (factor 13).       Because resolving the claims

that Appellant asserted in state court required interpretation of

the Bankruptcy Court's November 7, 2017, Order, the court concludes

that the factors of convenience and comity weighed heavily in favor

of keeping the case in the federal court, and that the Bankruptcy

Court did not abuse its discretion by denying Appellant's motion

for permissive abstention and/or equitable remand.



C.   The Bankruptcy Court Did Not Err by Granting Appel.l.ees' Motion
     to Dismiss Based on Res Judicata

     Appellant argues that "[e] ven if the bankruptcy court had

jurisdiction over the state court lawsuit, it erred when it

dismissed the claims based on res judicata. 1180      Asserting that

"[t] he parties to the suits are not identical,"81 "there is no prior
judgment by a court of competent jurisdiction,"82 and "there is no

prior judgment on the merits,"83 Appellant argues that he "had no

actual or imputed knowledge of his claims against the Lawyers and
the claims were not and could not have been part of the first

judgment for the obvious reason that the claims arose afterwards. "84


     80
          Appellant's Brief, Docket Entry No. 8, p. 20.
     s1rct.




      Id. See also Reply Brief of Appellant, Docket Entry No. 16,
     84

      -
pp. 20 31 (arguing that res judicata does not apply).
                                  -29-
Appellees respond that the Bankruptcy Court did not err because

Appellant's claims that he is entitled to a different amount of the

settlement proceeds awarded to him by the November 7, 2017, Order

are barred under the res judicata doctrine. 85



      1.      Applicable Law

      The doctrine of res judicata is comprised of two distinct but

related doctrines: (1) true res judicata (or claim preclusion) and

(2) collateral estoppel        (or issue preclusion).    Test Masters

Educational Services, Inc. v. Singh, 428 F.3d 559, 571 (5th Cir.

2005), cert. denied, 126 S. Ct. 1662 (2006). The relevant doctrine

here is true res judicata or claim preclusion.       Claim preclusion

bars the litigation of claims that have been or should have been

raised in an earlier suit.     Id. (citing Petro-Hunt L.L.C. v. United

States, 365 F.3d 385, 395 (5th Cir.), cert. denied, 125 S. Ct. 808

(2004)).       Under federal common law the test for res judicata has

four elements:

      ( 1) the parties are identical or in privity; (2) the
      judgment in the prior action was rendered by a court of
      competent jurisdiction;    (3) the prior action was
      concluded by a final judgment on the merits; and (4) the
      same claim or cause of action was involved in both
      actions.

Id.   "The res judicata effect of a prior judgment is a question of

law that this court reviews de novo."      Id.



      85
           Appellees' Brief, Docket Entry No. 15, pp. 30-46.

                                   -30-
     Although "generally      a res   judicata contention cannot be

brought in a motion to dismiss [because] it must be pleaded as an

affirmative defense," Test Masters, 428         F.3d at 570 n. 2,

dismissal under Rule 12(b)(6) on res judicata grounds may be

appropriate when the elements of res judicata are apparent on the

face of the pleadings.     See Kansa Reinsurance Co., Ltd. v. Mortgage

Corporation of Texas, 20 F.3d 1362, 1366 (5th Cir. 1994) ("when a

successful   affirmative    defense   appears   on   the   face   of   the

pleadings, dismissal under Rule 12(b)(6) may be appropriate").          In

ruling on such a motion, the court may consider documents attached

to or incorporated in the complaint and matters of which judicial

notice may be taken including, inter alia, matters of public

record.   Test Masters, 428 F.3d at 570 n. 2.        See also Meador v.

Oryx Energy Co., 87 F. Supp. 2d 658, 663-67 (E.D. Tex. 2000)

(granting 12(b)(6) motion to dismiss because res judicata barred

plaintiff's claims).



     2.   Application of the Law to the Record

          (a)   The Parties Are Identical

     Asserting that Appellees were not parties to the underlying

suit because they represented Appellant and his interests and not

their own interests, Appellant argues that "[t]he petition does not

allege, and the [Appellees] provide no evidence to establish, that

they (as opposed to [Appellant]) were parties in the underlying


                                  -31-
proceedings.86        Appellees respond that the parties were identical

or   in     privity   with   one   another    because   the   contingency   fee

agreement that they entered with Appellant had an assignment clause

that granted them rights to the proceeds of the settlement.87

Citing Dow Chemical Co. v. Benton, 357 S.W.2d 565, 568 (Tex. 1962),

Appellant replies that "an attorney with a contingent fee contract

is not so directly interested in the subject matter of the lawsuit

as to make him a 'party' [in the litigation] . " 88

      In Dow Chemical, the plaintiff's suit was dismissed because of

the plaintiff's refusal to appear for a deposition.             His attorney,

who had been assigned an interest in the plaintiff's case, filed

suit claiming an ownership interest in the plaintiff's case and

seeking to proceed with the case in an effort to protect his own

interest.       Id. at 566.        The Texas Supreme Court held that the

attorney could not make a recovery because his interest was derived

from the plaintiff's claim, and the plaintiff had no further claim

because the case had been dismissed.               Id. at 567.      The court

explained that

      [t]he attorney-client relationship is one of principal
      and agent. Texas Employers Ins. Ass'n v. Wermske, Tex.,
      349 S.W.2d 90 (1961). Therefore, the rights of each in
      a cause of action during the existence of that
      relationship are    necessarily  dependent   upon   and


      86
           Appellant's Brief, Docket Entry No. 8, pp. 47-48.
      87
           Appellees' Brief, Docket Entry No. 15, pp. 31-32.
      88
           Reply Brief of Appellant, Docket Entry No. 16, p. 21.

                                       -32-
      inseparably interwoven with the other. . . There is but
      one cause of action. Our decisions uphold an agreement
      to assign a part of the recovery on the cause of action
      to the attorney. But we have never held that the cause
      of action is divisible and may be tried for only a
      percentage of the cause of action.

Id.   The Court also explained that

      [s]ince the case of Winston v. Masterson, 87 Tex. 200, 27
      S.W. 768 [(Tex. 1894) (per curiam)], it has been the law
      in Texas that an attorney with a contingent fee contract
      is not so directly interested in the subject matter of a
      lawsuit as to make him a "party' within the meaning of
      the statute disqualifying a judge who is related to a
      party in a case tried before him.

Id. at 568.      Citing Indemnity Insurance Co. of North America v.

McGee, 356 S.W. 666 (Tex. 1962), however, the Court acknowledged

that "[a]n exception to this rule is in cases where the judge must

approve the attorney's fee.           This exception was defined in

Postal Mutual     Indemnity Co. v.    Ellis,   [169   S.W.2d   482   (Tex.

1943)]."   Id.

      In McGee the Texas Supreme Court held that an attorney in a

workers' compensation case to whom the final judgment awarded one­

fourth of the plaintiff's recovery was a party to the case.           356

S.W.2d at 667-68.     The Court explained:

      This Court held in the case of Postal Mutual Indemnity
      Co. v. Ellis, 140 Tex. 570, 169 S.W.2d 482, that the
      plaintiff's attorney in a workmen's compensation case is
      a party to the suit. This decision was reached primarily
      because of the provision . .    which requires the judge
      to award the attorney's fees out of the plaintiff's
      recovery. That opinion said:

               . The record discloses that the plaintiff
           and his attorney by their pleadings invoked
           the jurisdiction of the court for the decision

                                 -33-
           of that issue (attorney's fees). The attorney
           was directly interested in the decision of the
           question.    He was one of the contending
           parties as against the employee as to the
           value of the services rendered by him and the
           amount of the fee to be allowed therefor, and
           it was within the power of the judge to favor
           him in the decision of that question. It can
           hardly be said that he was not a party to and
           directly interested in the controversial
           issues thus presented.

356 S.W.2d at 667.    The facts of this case are analogous to those

at issue in McGee and Ellis.

     The   record   discloses   that   Appellant   and   his   attorneys,

Appellees, invoked the jurisdiction of the Bankruptcy Court to

apportion the proceeds from settlement of the qui tam action.

Appellees were directly interested in the apportionment pursuant to

the assignment clause in their contingency fee contract with

Appellant which provided:

     Assignment.   Client hereby grants to J. Mark Brewer an
     express interest in and to all Client's claims arising
     out of the above-referenced claims and any recovery
     received thereon, such interest being equal to the
     contingent free percentage then applicable under this
     agreement; and Client does hereby authorize counsel to
     receive the proceeds of any settlement or payment of any
     judgment, to retain that portion of the recovery which
     represents fees, to deduct from such proceeds any costs
     and expenses advanced on Client's behalf which remain
     unpaid, and to disburse the balance of the proceeds to
     Client. It is understood and agreed that the conveyance
     of such interest is a present assignment of an interest
     in the claim and shall in no way be construed as a
     security interest or lien; provided however, that Client
     acknowledges the Counsel has, or may acquire, an




                                 -34-
     attorney's lien with respect       to    the   representation
     created by this agreement.89

     Because Appellees were directly interested in apportionment of

the settlement proceeds, they were contending parties together with

Appellant and the State of Texas at the November 7, 2017, hearing

held to apportion the settlement proceeds.          The court therefore

concludes that the first element of the res judicata analysis is

satisfied because Appellees were parties to the underlying action

that resulted in the November 7, 2017, Order.



          (b)    The Prior Judgment Was Rendered by a Court of
                 Competent Jurisdiction

     Appellant    acknowledges   that   the    Bankrutpcy   Court    had

jurisdiction over the underlying qui tam action, and that when the

parties could not agree how to divide the settlement proceeds from

the qui tam action, they agreed to have the Bankruptcy Court decide

how to divide the proceeds. 90   The November 7, 2017, Order of the

Bankruptcy Court dividing the settlement proceeds was, therefore,

a prior judgment rendered by a court of competent jurisdiction.

Citing American Home Assurance Co. v. Chevron, USA, Inc., 400 F.3d



      Brewer & Pritchard, P.C. Contingent Fee Representation
     89

Agreement with Mandatory Arbitration Provision, p. 2 � 7, BROA,
Docket Entry No. 2, p. 306, � 7.

      See Memorandum Opinion, p. 3, BROA, Docket Entry No. 2,
     90

p. 561.    See also Transcript of November 7, 2017, Hearing,
pp. 24:9-14, and 34:18-35:17, BROA, Docket Entry No. 2, pp. 94:9-
14, and 104:18-105:17.
                                 -35-
265, 272 (5th Cir. 2005), for its holding that "[t]he doctrine of

res judicata does not bar a party from bringing a claim that arose

subsequent to a prior judgment involving the same parties, " 91

Appellant argues that "the November 2017 order cannot act as a

prior judgment because [Appellant's] claims did not arise until

after that time. " 92 This argument addresses whether the same claims

or causes at action were at issue in both actions,                  which is

analyzed in§ III.C.2(d), below, not whether the prior judgment was

issued by a court of competent jurisdiction.



             (c)   There Was a Final Judgment on the Merits

     Appellant does not dispute that a short time after the

Bankruptcy Court issued the November 7, 2017, Order dividing the

settlement proceeds he voted for and signed ABC Dentistry's plan of

reorganization, the plan was confirmed, 93 ABC Dentistry started to

make quarterly payments into the registry of the court, 94 and

disbursements      to   the   parties    began   in    accordance   with   the




     91
          Appellant's Brief, Docket Entry No. 8, p. 4 9.
     92
          Id. at 48.
      Memorandum Opinion, pp. 4-5, BROA, Docket Entry No. 2,
     93

pp. 582-83.    See also Confirmation Order, Appendix Tab 5 to
Appellant's Brief, Docket Entry No. 9-5.

      Memorandum Opinion,
     94
                                 pp.    4-5,   BROA,   Docket Entry No. 2,
pp. 582-83.

                                       -36-
Bankruptcy Court's November 7, 2017, Order. 95                       Nor does Appellant

dispute          that   neither   the    November       7,    2017,     Order       nor   the

confirmation of ABC Dentistry's plan was appealed.                             There was,

therefore, a final judgment on the merits in the prior action.

Appellant argues that there was no final judgment on the merits

because "the bankruptcy court erroneously confused a decision on

the merits over the attorney fee dispute between                            [him]   and the

State        (which did occur) with a decision on the merits over an

attorney fee dispute between [him] and the Lawyers (which did not

occur because it did not yet exist. " 96                     This argument addresses

whether the same claims or causes at action were at issue in both

actions, which is analyzed in § III. C. 2 (d),                    below,      not whether

there was a final judgment on the merits.



                  (d)   The Same Claims Were Involved in Both Cases

       Appellant advances three reasons why the same cause of action

was not involved in both cases.                 First, because Appellees did not

file         a   fee    application     and     there   was     no    hearing       on    the

reasonableness            of   their    fees. 97        Second,       the     Appellant's




        95
             Id. at 5, BROA, Docket Entry No. 2, p. 583.
        96Appellant's      Brief, Docket Entry No. 8, p. 49.
        97
             Id. at 54-55.
                                              -37-
"malpractice-related      claims   did    not   arise     until   after   the

settlement allocation." 98    Third, Appellant argues that

     the issue here is not whether the attorney fees awarded
     to the Lawyers by and through           [Appellant]  were
     reasonable, but whether the fee awarded should have been
     included in the "gross recovery" to [Appellant] and split
     in accordance with the terms of the parties' agreements.
     CR25-30.          [T] he claims here relate to conduct
     unrelated to the legal services during the bankruptcy and
     the bankruptcy court's allocation because the complained­
     of conduct occurred post-allocation. The first judgment
     settled the dispute between [Appellant] and the State and
     allocated the $4 million settlement whereas this dispute
     is based on the [Appellees] failure, after this
     allocation, to abide by their agreements and promises to
     include the attorney fee allocation (whatever it may be)
     as part of the gross recovery to be shared with
     [Appellant] .       These are not the same causes of
     action. 99



     Appellees respond that the same cause of action is involved in

both cases.100

     The     Fifth Circuit employs the transactional test of the

Restatement (Second) of Judgments to determine whether the cases

involve the same claim or cause of action.        Test Masters, 428 F.3d

at 571     (citing Petro-Hunt, 365 F.3d at 396).        "If a party can only

win the suit by convincing the court that the prior judgment was in

error,     the second suit is barred.       Id.   (citing New York Life

Insurance Co. v. Gillispie, 203 F.3d 384, 387 (5th Cir. 2000)).

"The critical issue is whether the two actions are based on the


     98
          Id. at 55.
     99
          Id. at 55-56.
     100
          Appellees' Brief, Docket Entry No. 15, pp. 38-42.
                                   -38-
'same nucleus of operative facts.'"     Id. (quoting Gillispie, 203

F.3d at 387).       If the cases are based on the same nucleus of

operative facts, "the prior judgment's preclusive effect extends to

all rights the original plaintiff had with respect to all or any

part of the transaction, or series of connected transactions, out

of which the [original] action arose."       Id. (quoting Petro-Hunt,

365 F.3d at 395-96).      Determining whether the same nucleus of

operative facts is present requires the court to analyze the

factual predicate of the claims asserted.         Eubanks v. Federal

Deposit Insurance Corporation, 977 F.2d 166, 171 (5th Cir. 1992).

     Appellant's state court petition asserted causes of action for

breach of fiduciary duty, breach of contract, misapplication of

fiduciary property, money had and received, and violation of Texas'

Deceptive   Trade   Practices   and Theft   Liability   Acts   based   in

pertinent part on the following allegations of fact:

          [T]he lawyer defendants breached their agreement to
     their client and subordinated his interests by paying
     themselves 70% contingency fee when the agreement
     entitled the lawyers to only 40% .



           Dr. Saeed Rohifard ("Dr. Rohi" of "Plaintiff") hired
     Brewer & Pritchard, P.C. ("BP"),          J. Mark Brewer
      ("Brewer")   and    A.   Blaire    Hickman    ("Hickman")
      (collectively, "Defendants") to prosecute a qui tam claim
     against ABC Dental, Dr. Iraj Jabbary, Dr. Kauser Bari and
     others who were culpable or responsible for Medicaid
     fraud under the Texas False Claims Act, in addition to
     breach of contract (the "underlying case"). Pursuant to
     the attorney/client agreement ("Agreement"), Dr. Rohi and
     Defendants agreed that Defendants would be compensated on
     a contingency basis.

                                 -39-
          The qui tam case settled for an amount that, under
     the terms of the Agreement, would entitle Defendants to
     no more than $960,400.00 in attorney's fees. However,
     Defendants breached the Agreement and placed their
     interests ahead of Dr. Rohi's and took for themselves
     approximately $1,681,000.00 in attorney's fees.      This
     amounted to more than 70% of the total settlement and was
     not only a breach of the Agreement, the fee was
     unconscionable and unethical as a matter of law.101

        The parties to the underlying qui tam action reached a

settlement agreement for the sum of $4,000,000.00, but could not

reach         agreement   regarding   the   allocation   of   the   settlement

proceeds.         All parties, including the Appellant, agreed that the

Bankruptcy        Court would decide how to allocate the settlement

proceeds. On November 7, 2017, the Bankruptcy Court held a hearing

to determine the appropriate division of the settlement proceeds. 102

Appellant attended the hearing.             The Bankruptcy Court began the

hearing with a proposal to divide the proceeds based on the 45%

contingency fee in Appellant's contract with Brewer & Pritchard. 103

Counsel for the State of Texas objected arguing that the 45% fee

applied only if the case was "called to trial" and "that event

never occurred." 104        The Bankruptcy Court agreed, readjusted the



       Plaintiff's Original Petition and Request for Disclosure,
        101

pp. 2-4, BROA, Docket Entry No. 2, pp. 24-26.
     102
              Transcript, BROA, Docket Entry No. 2, pp. 71-107.
        103
              Id. at 11-16, BROA, Docket Entry No. 2, pp. 81-86.
        104
              Id. at 20:15-21:1, BROA, Docket Entry No. 2, pp. 90:15-91:1.
                                       -40-
figures, and proposed to divide the proceeds based on the 40%

contingency fee in the Brewer & Pritchard contract: "1,599,000 to

the State, 720,000 for Dr. Rohi, and 1,681,000 to the attorneys. 11105

Following a short break all parties, including Appellant, consented

to the Bankruptcy Court's proposed allocation of the settlement

proceeds and waived their rights to an evidentiary hearing, written

order, and appeal.106       The Bankruptcy Court then issued its Order by

stating on the record: "The $4 million will be allocated $1,599,000

to the State of Texas, $720,000 to Dr. Rohi, and $1,681,000 to the

attorneys representing Dr. Rohi to be divided by the attorneys in

accordance with their own agreements. "107            The Bankruptcy Court

memorialized its oral order in a docket entry that states:                   "The

court announced and ordered the division of the proceeds of

$4,000,000.00 as follows: $1,599,000.00 to the State of Texas;

$720,000.00      to   Dr.     Rohi;   $1,681,000.00     to    the     attorneys

representing Dr. Rohi to be divided by the attorneys in accordance

with their own agreements. 11108

     Appellant's allegations in this action that the Appellees

"breached their agreement to their client and subordinated his



     105
           Id. at p. 22:10-11, BROA, Docket Entry No. 2, p. 92:10-11.
       Id. at pp.
     106
                            34:18-36:23,     BROA,   Docket   Entry    No.     2,
pp. 104:18-106:23.
     107
           Id. at p. 37:4-7, BROA, Docket Entry No. 2, p. 107:4-7.
     108
           BROA, Docket Entry No. 2, p. 69.

                                      -41-
interests     by   paying themselves    70%     contingency   fee   when   the

agreement entitled the lawyers to only 40%, " 109 and that

     [t]he qui tam case settled for an amount that, under the
     terms of the Agreement, would entitle Defendants to no
     more than $960,400.00 in attorney's fees. . . [but that]
     Defendants breached the Agreement and placed their
     interests ahead of Dr. Rohi's and took for themselves
     approximately $1,681,000.00 in attorney's fees,110

involve the same nucleus of operative facts at issue in the

November 7, 2017, hearing to apportion the settlement proceeds.

Although Appellant insists that his claims are not a collateral

attack on the settlement allocation and that he is not seeking to

set aside the Bankruptcy Court's November 7, 2017, Order,111 the

only way Appellant could prevail on the causes of action asserted

in this action was by convincing the Bankruptcy Court that its

prior order allocating the settlement proceeds was in error.               Res

judicata therefore bars the causes of action asserted in this suit.

See Test Masters, 428 F.3d at 571.

     Appellant's      argument   that   there    was   no   hearing   on   the

reasonableness of Appellees' fees is not persuasive because the

award of fees to the Appellees at the close of the November 7,2017,

hearing implied a finding of reasonableness.           See Osherow v. Ernst

& Young, L.L.P. (In re Intelogic Trace, Inc.), 200 F.3d 382, 387-88


       Plaintiff's Original Petition and Request for Disclosure,
     109

pp. 2-3, BROA, Docket Entry No. 2, pp. 24-25.
     110
           Id., at 4, BROA, Docket Entry No. 2, p. 26.
     111
           Appellant's Brief, Docket Entry No. 8, p. 19.
                                   -42-
(5th Cir. 2000) (citing Southmark Corp. v. Coopers & Lybrand (In re

Southmark), 163 F.3d 925, 931 (5th Cir.), cert. denied, 119 S. Ct.

2339 (1999)).    Appellant's arguments that the claims asserted in

this action did not arise until after the settlement allocation,

and that the first judgment settled the dispute between Appellant

and the State, whereas this dispute is based on the Appellees'

failure, after this allocation, to abide by their agreements and

promises to include the attorney fee allocation as part of the

gross recovery to be shared with him are also unpersuasive because

the award of attorney's fees from the qui tam action settled by

Appellees was the disputed issue in the debtor's bankruptcy case.

The hearing conducted by the Bankruptcy Court on November 7, 2017,

examined the fee agreement that Appellant had with Appellees and

adjusted the contingency rate downwards to 40% because the qui tam

action settled and was not tried.         Moreover, both the briefing by

the parties and the extensive discussions regarding attorney's fees

during the November 7, 2017, hearing notified all the parties,

including Appellant, that an award of attorney's fees was at issue

and the Bankruptcy Court was dividing the settlement proceeds

between   the   Appellant,   the   State     of   Texas,   and   Appellees.

Accordingly, the court concludes that the claims were involved in

both actions.




                                   -43-
              (e)    Appellant's Claims Could Have Been Brought in the
                     Prior Proceeding

     Asserting that "[e]ven if all the elements of res judicata are

satisfied, a malpractice claim remains viable unless a party 'could

and should have brought [it] in the former proceeding, "112 Appellant

advances three reasons why the claims asserted in the state court

proceeding could not have been brought in the prior bankruptcy

proceeding.         First, Appellant argues that he was not on notice of

any dispute "given that the parties had always agreed that all

proceeds, no matter how allocated, would be made part of the gross

recovery."113       Second, Appellant argues that the fact that at the

November 7,         2017,   hearing,   the    Bankruptcy   Court   specifically

addressed the parties and divided the settlement individually to

the State, Appellant, and his attorneys, because

     it was immaterial to [Appellant] whether the settlement
     was allocated as damages or attorney's fees because [he]
     had an internal agreement with his Lawyers to place the
     fee award into a gross recovery to be split in accordance
     with their contract. CR25-26. [Appellant] had no notice
     of real or potential claims against the Lawyers until
     after the allocation when he was notified that the
     attorney fee award would not be made part of the gross
     recovery.114

Third, Appellant argues that he

     did not object to the settlement allocation because he
     had no reason to; the greater his attorney fee


     112Id. at 56 (quoting Intelogic, 200 F.3d at 388).

     113Id. at 58.
     114Id.

                                       -44-
    allocation, the less money going to the State from the
    settlement and the more money going toward the gross
    recovery to [him]. The facts making up his dispute were
    not "plainly before" [him] at the allocation hearing
    because it was the Lawyer's subsequent failure to include
    the entire allocation as part of the gross recovery that
    "led to" this dispute.115

     Citing Penthouse Media Group, Inc. v. Pachulski Stang Ziehl &

Jones LLP, 406 B.R. 453, 461 (S.D.N.Y. 2009), Appellant argues that

his claims "could never have been brought in the bankruptcy court

proceedings because they were unknown and did not exist, rendering

res judicata inapplicable.116      In Penthouse Media,   although the

malpractice occurred before the fee applications were decided, the

affected party only had notice of the malpractice after the fees

were approved.      Appellant argues that the facts of this case are

analogous to those at issue in Penthouse Media because, at the

November 7,      2017,   hearing he had no reason to suspect that
Appellees would breach their fee agreement with him.        Appellant

argues that

    this was a Rule 12 (b) (6) proceeding with absolutely no
    allegations, and no evidence, that [he] knew that the
    Lawyers were going to breach their contingency fee
    agreement or renege on their representations until it
    occurred after the allocation. [Appellant's] objections
    were not raised at the settlement conference, nor were
    they intentionally waived. To the contrary, had these
    claims been permitted to move forward, the evidence would
    have shown that the Lawyers told [him] that they needed
    to calculate their fees as a separate award to get more
    money for him and assured [him] that any attorney fee


     115
           Id. at 59.
     116
           Id. at 61.
                                  -45-
      award would be included in the gross recovery to be split
      between them.   However, after the November 7, 2017[,]
      hearing, and after the Lawyers induced [him] to accept
      the settlement and forego any appeal, the Lawyers reneged
      on these representations and breached their agreement.
      This is what "led to" this dispute. 117

      The Fifth Circuit has held that to determine whether the

claims could or should have been brought, this court must decide

whether:         ( 1) Appellant had "actual or imputed awareness" at the

time of the fee determination "of a real potential for claims"

against the Appellees of the same type currently being asserted;

and   (2)         "whether      the    bankruptcy     court    possessed   procedural

mechanisms" through which Appellant could have pursued his claims

against the Appellees.                 Intelogic, 200 F. 3d at 388.          Here, any

concerns about the Appellees' acts or omissions should have been

brought          as   an    objection    to   the    Bankruptcy    Court's    proposed

allocation.           Appellant was aware that the Bankruptcy Court was

considering the Appellees' fee allocation at the November 7, 2017,

hearing.         Appellant, however, failed to object to the allocation of

settlement proceeds awarded to the Appellees.                         Had Appellant

objected, the Bankruptcy Court would have conducted an evidentiary

hearing.          A hearing would have been an effective forum in which

Appellant could have pursued his claims to a larger allocation of

settlement proceeds had he taken the initiative to object - instead

of consent                 to   the   Bankruptcy     Court's   proposed    allocation.



           7
      11       Id. at 60-61.
                                              -46-
Appellant's     failure   to   do   so   or   otherwise    complain    to   the

Bankruptcy Court in a timely manner forecloses him from attempting

to pursue his claims after the fact.               Appellant's breach of

fiduciary duty and negligence claims should have been brought when

the settlement proceeds were being allocated by the Bankruptcy

Court.       Appellant is therefore barred from now pursuing those

claims by res judicata.

     Appellant implies that he could not have brought a claim

against the Appellees while the bankruptcy case was still open

because he did not know that Appellees intended to keep the entire

amount allocated to them and believed that their contingency fee

agreement required them to share that amount with him.                However,

the law of the Fifth Circuit does not require a party to have

understood the legal implications of the facts giving rise to a

claim in order for the claim to be barred by res judicata.              See In

re Howe,      913 F.2d 1138,   1147      (5th Cir. 1990)     (finding lender

liability plaintiffs' "ignorance an inadequate excuse for their

failure to raise their claims in the earlier proceedings").                  In

Intelogic, the court only required a "sufficient general awareness

of the real potential for claims" and barred the company's claims

against their accounting firm even though "the Board may not have

been aware of the precise facts or reached a firm conclusion on

Ernst    &   Young's performance."        Intelogic,   200   F.3d at 389.

Although the facts of the present case are not as extreme as those


                                     -47-
of Intelogic, this court reaches the same conclusion.               Appellant

knew or should have known during or after the November 7, 2017,

hearing      that   his   allocation    of    the   settlement   proceeds   was

$720,000.00 and that Appellees' allocation was $1,681,000.00.

After stating this award,118 the Bankruptcy Court repeated its

ruling to be sure that everyone understood it:

      Just to be sure then       . I'm going to repeat it.
      Hopefully, it's exactly what I said before.

          The allocation of the settlement proceeds is now
     orally ordered for the reasons stated on the Record to be
     as follows: The $4 million will be allocated $1,599,000
     to the State of Texas, $720,000 to Dr. Rohi, and
     $1,681,000 to the attorneys representing Dr. Rohi to be
     divided by the attorneys in accordance with their own
     agreements.119

Appellant could have raised any objections to this allocation in

response to the Bankruptcy Court's proposed allocation.               In light

of   the     foregoing    discussion,    the    court   concludes   that    the

Bankruptcy Court did not err by granting Appellees' motion to

dismiss based on res judicata.



D.   The Bankruptcy Court Did Not Abuse its Discretion by Denying
     Appellant's Request for Leave to Amend His Complaint

      Citing Martin's Herend Imports, Inc. v. Diamond & Gem Trading

United States of America Co., 195 F.3d 765, 770 (5th Cir. 1999),


       Transcript of November 7, 2017, Hearing, pp. 35:22-36:2,
     118

BROA, Docket Entry No. 2, pp. 105:22-106:2.
      119
            Id. at 36:24-37:7, BROA, Docket Entry No. 2, p. 106:24-
107:7.
                                       -48-
and Stripling v. Jordan Production Co., LLC, 234 F.3d 863, 872 (5th

Cir. 2000), Appellant argues that the Bankruptcy Court abused its

discretion      when   it   denied   leave   to   amend   his   complaint. 120

Appellant argues that he requested leave to amend

     to assert additional claims for fraud and amend his
     current claims to clarify that the alleged conduct did
     not occur until after the settlement allocation:

              Plaintiff will     amend  his petition     (or
              complaint) to allege additional facts and
              causes of action against Defendants related to
              their conduct surrounding the November 7, 2017
              settlement hearing and subsequent breach of
              the contingency agreement.



              Plaintiff will assert fraud related claims
              against Defendants.     Plaintiff will allege
              that Defendants made material representations
              to Plaintiff about how the gross recovery
              (including any attorney fee award) would be
              split to induce Plaintiff's consent to the
              settlement at the November 7, 201[7] hearing.
              Plaintiff     will    allege     that     these
              representations were material and false
              because Defendants never intended to split the
              gross recovery with Plaintiff in accordance
              with [their] contingency fee agreement or
              their representations.     Instead, Defendants
              intended on obtaining Plaintiff's consent to
              the settlement through false pretenses only to
              then renege on their agreement and omit the
              attorney fee award from the gross recovery,
              telling Plaintiff that the award was approved
              by the Court and non-appealable.      Plaintiff
              will   allege   that   he   relied   on   these
              representations to his detriment. Plaintiff
              will also amend his breach of fiduciary duty




     120
           Appellant's Brief, Docket Entry No. 8, pp. 61-63.
                                      -49-
              and DTPA claims to assert similar allegations
              arising out of this unconscionable conduct.121

Appellant argues that

     [t] his proposed amendment would demonstrate that the
     claims are not barred by res judicata as they could not
     have been brought prior to Dr. Rohi justifiably relying
     on the fraudulent statements and agreeing to the November
     2017 allocation. Therefore, the amendment would not have
     been futile, and the bankruptcy court abused its
     discretion by denying leave. 122

        Citing Test Masters, 428 F.3d at 572, Appellees argue that the

Bankruptcy Court correctly denied Appellant's request for leave to

amend his complaint because the preclusive effect of the November

7, 2017, Order "extended to all rights of Rohi with respect to 'all

or   any     part   of     the   transaction,      or   series   of    connected

transactions, out of which the original action arose.'                  In other

words, the issues in both cases were based on the same nucleus of

operative facts."123



     1.       Applicable Law

        Federal Rule of Civil Procedure 15 (a) (2) states that "[t] he

court      should   freely   give   leave    [to    amend]   when     justice   so


     121
           Id. at 62-63.

       Id. at 63. See also Reply Brief of Appellant, Docket Entry
     122

No. 16, p. 32 (reiterating that "Dr. Rohi sought leave to amend to
(1) make clear the allegations to establish that the complained-of
conduct did not occur until after the allocation hearing; and
(2) assert fraud-related allegations for inducing Dr. Rohi to agree
to the allocation").
     123
           Appellees' Brief, Docket Entry No. 15, p. 47.
                                      -50-
requires."      "Although Rule 15 [a]      'evinces a bias in favor of

granting leave to amend,' it is not automatic."            Southmark Corp. v.

Schulte Roth & Zabel (In re Southmark Corp.), 88 F.3d 311, 314 (5th

Cir.   1996),   cert.   denied,   117     S.   Ct.   686   (1997)    (citations

omitted).    A court may refuse leave to amend if the filing of the

amended complaint would be futile, i.e., "if the complaint as

amended would be subject to dismissal."              Varela v. Gonzales, 773

F.3d 704, 707 (5th Cir. 2014) (per curiam)              (quoting Ackerson v.

Bean Dredging LLC, 589 F.3d 196, 208 (5th Cir. 2009)).                 See also

Stripling, 234 F.3d at 873 (interpreting "futility" in this context

"to mean that the amended complaint would fail to state a claim

upon which relief could be granted"). A court's denial of a motion

to amend is generally reviewed for abuse of discretion, but when a

court denies a motion for leave to amend on grounds of futility,

courts apply a de novo standard of review identical, in practice,

to the standard used for reviewing a dismissal under Rule 12 (b) (6).

Varela, 773 F.3d at 707       (citing City of Clinton,              Arkansas v.

Pilgrim's Pride Corp., 632 F.3d 148, 152 (5th Cir. 2010)).



       2.   Application of the Law to the Record

       For the reasons stated in § III.C, above, the court has

concluded that the Bankruptcy Court did not err by granting

Appellees' motion to dismiss based on res judicata.                 Appellant's

argument that he sought leave to "allege that               [Appellees]    made

material representations to       [him]    about how the gross recovery

(including any attorney fee award) would be split to induce [his]

                                   -51-
consent to the settlement at the November 7, 201 [ 7] hearing," shows

that the conduct about which he is complaining occurred before -

not after       the settlement allocation.           The court therefore

concludes    that   the   Bankruptcy   Court   did    not   err   by   denying

Appellant's request for leave to amend because amendment would have

been futile.    See   Varela, 773 F.3d at 707.        An amended complaint

may be denied for futility when the plaintiff seeks to add claims

that are barred by res judicata because the amendment does not to

cure the deficiency of the original complaint-failure to state a

claim upon which relief could be granted.            Id. at 712.       See also

Donnelly v. JPMorgan Chase Bank, N.A., No. CIV.A. H-15-1671, 2015

WL 6701922, at *l         (S.D. Tex. November 3, 2015)        (finding that

amendment would be futile where "new claims are based on the same

nucleus of operative facts as the earlier case . . . and would thus

be barred by res judicata").



                      IV.    Conclusions and Order

        For the reasons stated in§ III, above, the Bankruptcy Court's

Memorandum Opinion dated February 21, 2019 (Adv. Doc. No. 32) is

AFFIRMED; and the Bankruptcy Court's Dismissal Order dated February

21, 2019 (Doc. 420 and Adv. Doc. No. 33) are AFFIRMED.

        SIGNED at Houston, Texas, on this the                      December,

2019.


                                                 SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE

                                   -52-
